Citation Nr: 1120579	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  10-18 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension to include as secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for a bilateral hearing loss.

3.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1966 to January 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2010, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing is of record.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 2007 rating decision denied entitlement to service connection for hypertension due to the absence of evidence that hypertension was incurred in service or secondary to diabetes.  In the absence of a timely appeal, the January 2007 rating decision is final.

2.  The evidence submitted since the January 2007 rating decision does not raise a reasonable possibility of substantiating the claim.

3.  There is no competent evidence of a nexus between the Veteran's service and his present hearing loss.  


CONCLUSIONS OF LAW

1.  The January 2007 rating decision is final.  New and material evidence to reopen a claim for service connection for hypertension has not been received. 38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

2.  Hearing loss was not incurred or aggravated during active service, and sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2008 prior to the rating decision of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are assigned.  See 38 C.F.R. § 3.159(b)(1).  This correspondence informed the Veteran of the reason his prior claim was denied and what type evidence was necessary to reopen the claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Hence, the case is ready for adjudication.

Of note, the representative asserted that the VA examiner did not fairly examine "whether or not [the Veteran's hypertension and diabetes could have been related."  Having reviewed the examination report, however, the Board finds the examination report to be fully adequate.  Further, the purpose of the most recent examination was not to determine the etiology of the Veteran's hypertension but rather to determine the severity of his diabetes mellitus.  Indeed, unless the Veteran first submits new and material evidence there is no duty to order a VA examination to determine the etiology of a claimed disability.  38 C.F.R. § 3.159(c)(4)(iii).

New and Material Evidence

VA received the Veteran's original claim of entitlement to service connection for hypertension in May 2006.  A December 2006 VA examination report reached the conclusion that the appellant suffered from essential hypertension that was not related to diabetes mellitus.  

A January 2007 rating decision denied the claim finding that the Veteran's hypertension was not shown during service, or within a year of service, and it was not shown to be due to his service-connected diabetes.  A January 2007 letter notified the Veteran of the decision.  The claims file contains nothing to indicate he did not receive the January 2007 decision letter, or any record that the U.S. Postal Service returned it to VA as undeliverable.  Nor is there any record of the Veteran having submitted a timely Notice of Disagreement with that decision.  Thus, the January 2007 rating decision is final and binding on the Veteran.

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).

In determining whether evidence is new and material the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).

In December 2007, the Veteran submitted a claim which, in part, was interpreted as a request to reopen his previously denied claim of entitlement to service connection for hypertension.  An April 2009 rating action found that the Veteran had not submitted new and material evidence, and the claim to reopen was therefore denied.  

Review of the claims file reveals that additional evidence has been added in support of the Veteran's claim since his January 2007 rating decision.  This evidence includes an April 2009 VA examination report and his December 2010 videoconference hearing transcript.  The evidence submitted in support of the Veteran's claim is new.  The Board finds, however, that the evidence added since the January 2007 rating decision is not material.  

The new evidence contains the Veteran's April 2009 VA examination for diabetes mellitus.  In this examination report it was noted that the Veteran had hypertension which he had had since the 1970s.  The examiner stated that the Veteran had essential hypertension which was not related to his diabetes.  The Veteran's April 2009 VA diabetes examination is new and pertains to the question of etiology of the Veteran's hypertension.  The VA examiner found, however, that hypertension was not related to diabetes mellitus.  Thus this new evidence does not have the reasonable possibility of substantiating the Veteran's claim and it is not therefore considered material.

The Veteran's hearing testimony is also new.  During his December 2010 hearing, the Veteran stated his belief that his hypertension was related to his service-connected diabetes mellitus.  As the Veteran has stated this belief before, his testimony containing the same assertions are redundant of the evidence of record in January 2007.  38 C.F.R. § 3.156 (a).  Thus, the Veteran's testimony is not considered material.

Hence, the evidence submitted since the Veteran's January 2007 rating decision does not provide a reasonable possibility of substantiating his claim.  The record still does not contain evidence which demonstrates that hypertension was either incurred or aggravated in-service, or that hypertension was either caused or aggravated by his service connected diabetes.  Thus, the claim to reopen must be denied.

As the Veteran has not carried his initial burden of submitting new and material evidence, the benefit-of-the- doubt rule is not applicable to his petition to reopen.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection-Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.
Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that his hearing loss is due to service.  The Veteran's personnel records demonstrate exposure to combat.  Service treatment records reveal that the Veteran's October 1965 pre-induction report of medical examination showed normal ears, and he denied any history of hearing loss in his October 1965 report of medical history.  The audiological evaluation showed pure tone thresholds (converted to ISO units), in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
X
30
LEFT
15
10
10
X
10

The Veteran's service treatment records are silent as to any complaints of or treatment for hearing loss.  The Veteran's January 1968 report of medical examination is silent for audiometric findings.  Whispered voice testing revealed 15/15 hearing bilaterally.  The Veteran's ears were found to be normal on examination and no complaints regarding hearing loss were documented.

The Veteran's hearing was tested by the VA medical center in May 2008.  The audiological evaluation showed pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
55
60
60
LEFT
5
25
60
60
60

Speech recognition was found to be 64 percent in the right ear and 80 percent in the left ear.  The audiologist noted that the Veteran had normal hearing in the lower frequencies, and a moderately severe sensorineural hearing loss in the higher frequencies.  

In March 2010, the Veteran was afforded an VA audio examination in order to determine the etiology of his hearing loss.  The Veteran stated during his examination that he was exposed to artillery without hearing protection during service.  He denied occupational noise exposure since service.  

The audiological evaluation showed pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
55
60
60
LEFT
15
25
60
60
60

Puretone averages were 50 in the right ear and 51.25 in the left ear with 94 percent speech recognition bilaterally.  Having examined the Veteran and having reviewed the claims file, the VA examiner stated that without an exit audiogram, it was not possible to provide an opinion without resorting to speculation as to whether the Veteran's hearing loss was due to service.

After consideration of all the evidence, the Board finds that the preponderance of the most competent evidence is against the claim.  

Initially, as a compensably disabling sensorineural hearing loss was not demonstrated within one year of separation from active duty, presumptive service connection cannot be granted under 38 C.F.R. §§ 3.307, 3.309.  

The Veteran participated in combat and served with an artillery unit in Vietnam.  Hence, he served in a hostile acoustic environment in-service.  The evidence does not, however, demonstrate an in-service hearing loss.  Further, while the records do not contain an audiometric examination on separation, the Veteran's treatment records and exit examination are silent for any complaints of or treatment for a hearing loss.  

As exposure to acoustic trauma is conceded and since he presently carries a diagnosis of hearing loss, the issue as to whether the Veteran is entitled to service connection rests on finding whether there is a nexus between his present hearing loss and his service.  

The Veteran asserts that his acoustic trauma is responsible for his present hearing loss.  Of note, however, the Veteran's initial claim for service connection for hearing loss was made in 2007, nearly forty years after his service and no earlier treatment records exist which show the incurrence of hearing loss closer to the Veteran's time of service.  While not conclusive, the time between his service and the first documented complaint is evidence against the Veteran's assertions that his hearing loss began in service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

The Veteran is competent to report on that which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) it was held that a lay person can speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of etiology of the diagnosed sensorineural hearing loss goes beyond a simple and immediately observable cause-and-effect relationship.  While the Veteran can attest to having problems hearing, he is not competent to render an opinion as to the etiology of his diagnosed sensorineural hearing loss.   

While the VA audiologist found that she could not determine the etiology of the Veteran's hearing loss, there is no evidence to show that the examination itself was not thorough.  Where, as here, the examiner clearly stated the reasons behind her inability to make a determination, such a finding is adequate for the Board to make a determination.  Jones v. Shinseki, 23 Vet. App. 382 (2010) (In order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.)

Here, weighing the Veteran's assertions that his hearing loss is due to service against documented the fact that service treatment records are silent for any complaints of hearing loss and against the documented fact that hearing loss was not clinically demonstrated within a year of service or for many years thereafter, the Board finds that the preponderance of the evidence is against the claim.  

Without competent evidence linking the Veteran's hearing loss to his service, the claim for service connection hearing loss must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has not been submitted to reopen the Veteran's claim for service connection for hypertension.  The petition to reopen is denied.

Entitlement to service connection for hearing loss is denied.


REMAND

At his December 2010 videoconference hearing, the Veteran testified that he had sleep difficulties during his service in Vietnam.  He contends that his present sleep disorder is related to his service.  The claims file contains reports regarding the Veteran's trouble sleeping and includes an April 2007 diagnosis of sleep apnea.  The Board notes that the Veteran has not been afforded aver examination to determine the nature and etiology of his sleep apnea.  

A VA examination or opinion is deemed necessary where the indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service- connected disability, and  does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Board finds that evidence supports further development on the claim to include a VA examination in order to determine the etiology of the Veteran's sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must take appropriate action to secure any pertinent records which have not been previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate any identified records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded a VA a sleep examination by a physician who is a sleep specialist.  The examiner must address whether it is at least as likely as not, i.e., is there a 50/50 chance, that he has sleep apnea due to service.  A complete rationale must be provided for any opinion offered.

In preparing the opinion the examiner must provide a complete rationale for any opinion offered.  Further, they must note the following terms:

*	"It is due to" means 100 percent assurance of relationship.
*	"It is at least as likely as not" means 50 percent or more.
*	"It is not at least as likely as not" means less than a 50 percent chance.
*	"It is not due to" means 100 percent assurance of non relationship.

If the examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of sleep apnea is unknowable.

3.  The Veteran is hereby notified that it is his responsibility to report for any ordered VA examination, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 

4.  The AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If either report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  Thereafter, the RO should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


